

Exhibit 10.3


TRANSITION AGREEMENT AND GENERAL RELEASE


This is a Transition Agreement and General Release ("Agreement” or "Employment
Agreement") entered into between EQT Corporation (including its subsidiary
companies) ("EQT” or the "Company") and M. Elise Hyland ("Employee").


WHEREAS, Employee informed EQT of her intention to resign from EQT in 2017; and
WHEREAS, EQT has asked Employee to remain employed as a full time employee to
oversee the EQT Midstream business unit and Employee, in exchange for the
benefits set forth in this Agreement, has agreed to remain employed with EQT and
that she will resign from full time employment with EQT on March 30, 2018 or
such earlier date as may be selected by EQT in its sole discretion (any such
resignation being a “Qualifying Resignation”); and
WHEREAS, subject to Employee’s execution of this Agreement and the terms of
Section 9 of the Amended and Restated Confidentiality, Non-Solicitation and
Non-Competition Agreement dated July 29, 2015 (“Non-Compete Agreement”) (as
amended by Paragraph 3 below) and the Executive Alternative Work Arrangement
Employment Agreement ("EAWA Employment Agreement") (referenced in Paragraph 3
below), she will become an Executive Alternative Work Arrangement employee of
EQT pursuant to Section 9 of the Non-Compete Agreement (as amended hereby) and
the EAWA Employment Agreement following her Qualifying Resignation;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:


1.     Upon Employee’s execution of this Agreement or shortly thereafter,
Employee will: (i) be promoted to Senior Vice President of EQT Corporation and
President of Midstream and Senior Vice President & Chief Operating Officer of
EQT Midstream Services, LLC, in each case, subject to the approval of the
applicable board of directors; (ii) receive a base salary increase; (iii)
receive a grant of stock options, restricted stock, and 2017 Incentive
Performance Share Units; (iv) be made an executive officer of EQT Corporation
and of EQT Midstream Services, LLC, in each case, subject to the approval of the
applicable board of directors; and (v) be appointed to the Board of Directors of
EQM Midstream Services, LLC.


2.    Effective 11:59 p.m. on her Qualifying Resignation or her earlier
cessation of employment with EQT, Employee will, and does hereby, resign: (i)
her Senior Vice President and President of Midstream positions with EQT
Corporation; (ii) her Senior Vice President and Chief Operating Officer
positions with EQT Midstream Services, LLC; and (iii) as a director of EQT
Midstream Services, LLC.


3.     In exchange for Employee's execution of this Agreement, EQT and Employee
hereby agree to amend the Non-Compete Agreement attached as Exhibit C hereto as
follows:


a.     Replace Paragraph 2 of the Non-Compete Agreement with the following:


Confidentiality of Information and Nondisclosure. Employee acknowledges and
agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to


-1-

--------------------------------------------------------------------------------




the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Agreement prohibits Employee from: (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures (including of confidential information) that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing trade secrets when the disclosure is solely for
the purpose of: (a) reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity; (b) working with legal
counsel in order to determine whether possible violations of federal, state, or
local law or regulation exist; or (c) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.


b.    Replace Paragraph 9 of the Non-Compete Agreement with the following:


Executive Alternative Work Arrangement Employment Status. Employee has elected
to participate in the “Executive Alternative Work Arrangement” program upon
Employee’s voluntary discontinuance of full-time status. The Executive
Alternative Work Arrangement classification will be automatically assigned to
Employee if and when Employee incurs a termination of employment that meets each
of the following conditions (an “Eligible Termination”): (a) Employee’s
employment is terminated by the Company for any reason other than Cause or
Employee gives the Company at least 90 days’ advance written notice (delivered
to the Vice President and Chief Human Resources Officer) of Employee’s intention
to discontinue employment, and (b) Employee’s employment shall not have been
terminated by Employee for Good Reason. The terms and conditions of Employee’s
Executive Alternative Work Arrangement are set forth in the form of Executive
Alternative Work Arrangement Employment Agreement attached as Exhibit A.
Employee agrees to execute an Executive Alternative Work Arrangement Employment
Agreement, in a form substantially similar to the one attached as Exhibit A,
within 90 days prior to Employee’s relinquishment of full-time status, which
agreement will become effective automatically on the day following Employee’s
Eligible Termination. Without limiting the foregoing, Employee agrees that
he/she will not be eligible for the Executive Alternative


-2-

--------------------------------------------------------------------------------




Work Arrangement, including the post-employment benefits described therein if
Employee’s termination of employment is not an Eligible Termination.
4.     Effective March 1, 2017, Employee’s annual base salary will be increased
to
$450,000.00. From March 1, 2017 through the date of her Qualifying Resignation
or her earlier cessation of employment with EQT, EQT shall pay Employee at the
annual base salary rate of $450,000.00, to be paid in bi-weekly payments in
accordance with EQT's current payroll practices, and Employee shall continue as
a participant in EQT's health, welfare and retirement (including any Company
contributions under the Payroll Deduction and Contribution Plan) benefits
programs based upon her current elections and at the current employee
co-payments.


5.    Subject to approval by the Management Development & Compensation
Committee, the Employee will be designated as a participant under, and will
remain eligible for a bonus payment for the 2017 plan year of, the 2016 EQT
Corporation Executive Short-Term Incentive Plan (“ESTIP”), provided, however,
that Employee remains employed with EQT through the ESTIP payment date (expected
to be February 2018) and that her entitlement to receive any bonus is subject to
the terms and conditions contained in the ESTIP.


6.    Employee will execute the EAWA Employment Agreement attached hereto as
Exhibit B on the date of her Qualifying Resignation, and provided she remains
eligible pursuant to the terms of Section 9 of the Non-Compete Agreement as
amended by Paragraph 3 above and the EAWA Employment Agreement (attached hereto
as Exhibit B), she will become an EAWA employee of EQT pursuant to the terms of
the EAWA Employment Agreement as of the date following her Qualifying
Resignation. Upon Employee’s execution of this Agreement, Employee will be
deemed, for the purposes of any Qualifying Resignation, to have satisfied her
90-day advance written notice of her intention to discontinue full time
employment as required under Paragraph 9 of the Non-Compete Agreement as amended
by Paragraph 3 above.


7.     Employee's participation in, and potential financial rewards under, the
long-term incentive programs described below shall continue from and after the
date hereof consistent, in each case, with the terms of the applicable program,
as the same may be amended from time to time for all participants of such
program.  Subparagraphs  a through h describe the treatment of Employee's awards
under such programs based upon the conditions described therein as supplemented,
if at all, by amendments adopted after the date hereof applicable to recipients
of such awards generally. In the event of a conflict between this Paragraph 7
and the applicable program documents, the applicable program documents shall
prevail.


a.  2015 Executive Performance Incentive Plan (the "2015 EPIP").
Provided Employee remains employed as a full time employee with EQT through the
payment date (expected to be on or before until March 15, 2018), Employee shall
be deemed to have fully satisfied the employment condition with respect to 100%
of her Share Units, plus any additional Share Units accumulated pursuant to
Section 14 of the 2015 EPIP (collectively, the "2015 Retained Units").  The
Awarded Value, if any, for the 2015 Retained Units shall be determined based on
achievement of the performance criteria set forth in the 2015 EPIP, and shall be
paid to Employee at the same time as payment is made to all active participants
in the 2015 EPIP, but not later than March 15, 2018.




-3-

--------------------------------------------------------------------------------




b.  2016 Incentive Performance Share Unit Program. Upon Employee’s
Qualifying Resignation or other cessation of employment with EQT on or before
March 30, 2018, all Performance Share Units granted to her will be forfeited.


c.   2017 Incentive Performance Share Unit Program. Upon Employee’s Qualifying
Resignation or other cessation of employment with EQT on or before March 30,
2018, all Performance Share Units granted to her will be forfeited.


d.  2016 Value Driver Performance Awards (the “2016 VDA”). Provided Employee
remains employed as a full time employee with EQT through the payment date
(expected to be on or before February 28, 2018), she will have fully satisfied
the Earning and Vesting of Performance Awards provisions with respect to the
then outstanding and unvested Confirmed Performance Award (plus dividend
equivalents accrued) as described in the 2016 VDA.


e.
2017 Value Driver Performance Awards (the “2017 VDA”). Provided Employee remains
employed as a full time employee with EQT through the initial payment date
(expected to be on or before February 28, 2018), she will have fully vested 50%
of the Confirmed Performance Awards which are approved by the Management
Development and Compensation Committee of the EQT Corporation Board of
Directors. Upon Employee’s Qualifying Resignation or other cessation of full
time employment with EQT on or before March 30, 2018, any then unpaid Confirmed
Performance Awards will be forfeited.



f. 2017 Restricted Stock Grant. Upon Employee’s Qualifying Resignation or other
cessation of full time employment with EQT on or before March 30, 2018, all
Restricted Stock Units granted to her will be forfeited.
  
g.
2017 Stock Options. Upon Employee’s Qualifying Resignation or other cessation of
full time employment with EQT on or before March 30, 2018, all Stock Options
granted to her will be forfeited.



h.
2018 Long-Term Incentive Programs (“LTIP”) Stock Grants/Awards. Employee will
not receive any LTIP stock grants, stock awards or stock options for calendar
year 2018.



Capitalized terms used in this Paragraph 7 and not otherwise defined in this
Agreement are used herein as defined in the applicable program award
documentation.  The payments provided under this Paragraph 7 shall be subject to
applicable tax and payroll withholdings. Employee's financial rewards under the
long-term incentive programs referenced above shall remain subject to the terms
and conditions of the applicable award program documentation, as they may be
amended from time to time. In the event of Employee's death, employee's
financial rewards under the long-term incentive programs referenced above shall
payable to Employee's estate.




-4-

--------------------------------------------------------------------------------




8.    Upon Employee’s execution of this Agreement, Paragraph 3 of the
Non-Compete Agreement shall become null and void and shall have no further force
or effect. In the event that EQT selects a resignation date earlier than March
30, 2018, Employee will receive the following in exchange for her execution and
non-revocation of the Supplemental Release attached hereto as Exhibit A:


a.
A lump sum cash payment equal to the base salary payments she would have
received under Paragraph 4 above between the date of her resignation and March
30, 2018; and



b.
If EQT selects a resignation date earlier than the 2017 ESTIP payment date
described in Paragraph 5 above, a lump cash sum payment equal to her 2017 ESTIP
bonus target;



c.
If EQT selects a resignation date earlier than the 2015 EPIP payment date
described in Paragraph 7(a) above, a lump sum cash payment equal to the amount
she would have received under the 2015 EPIP if she was employed on the 2015 EPIP
payment date. This lump sum cash payment shall be paid to Employee at the same
time as payment is made to all active participants in the 2015 EPIP; and



d.
If EQT selects a resignation date earlier than the 2016 VDA payment date
described in Paragraph 7(d) above, a lump cash sum payment equal to the
outstanding and unvested Confirmed Performance Award (plus dividend equivalents
accrued) multiplied by the closing price of EQT common stock on the date of
Employee’s resignation; and



e.
If EQT selects a resignation date earlier than the 2017 VDA payment date
described in Paragraph 7(e) above, a lump cash sum payment equal to 50% of the
Target Award multiplied by the closing price of EQT common stock on the date of
Employee’s resignation.



Except for the payment described in 8(c) above, payments, if any, made under
this Paragraph 8 shall be made within 60-days of Employee’s resignation from
full time employment and shall be subject to all applicable tax and payroll
withholding. Employee acknowledges and agrees that in the event she voluntarily
resigns (i.e., resigns before March 30, 2018 without being requested by EQT to
do so) or is terminated by EQT for Cause (as defined below), she will not be
entitled to any of the payments described in this Paragraph 8.


Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.
    
9.    EQT’s obligation to provide the payments set forth in Paragraphs 8 (a
through e) above shall be subject to Employee’s execution of the Supplemental
Release attached as


-5-

--------------------------------------------------------------------------------




Exhibit A and incorporated into this Agreement. Upon Employee’s discontinuation
of full time employment with EQT, she will have 21 days to consider the
Supplemental Release and decide whether to sign it. Upon execution, Employee
will have seven days in which she can revoke her acceptance of the Supplemental
Release. EQT will have no obligation to provide the payments described in
Paragraphs 8 (a through e) until the Supplemental Release becomes effective.


10.    Following Employee’s resignation or termination from full time
employment, Employee, upon reasonable notice and at reasonable times, agrees to
cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Employee will be
compensated pursuant to the EAWA Employment Agreement for any time spent
providing support or cooperation under this Paragraph 10 while the EAWA
Employment Agreement is in effect.


11.     In consideration for EQT's commitments herein, Employee, on behalf of
herself, her heirs, representatives, estates, successors and assigns, does
hereby irrevocably and unconditionally release and forever discharge EQT, its
predecessors, subsidiaries, affiliates, and benefit plans, and their past,
present and future officers, directors, trustees, administrators, agents and
employees, as well as the heirs, successors and assigns of any such persons or
such entities (hereinafter severally and collectively called "Releasees") from
any and all suits, actions, causes of action, damages and claims, known and
unknown, that Employee has or may have against any of the Releasees for any
acts, practices or events up to and including the date she signs this Agreement,
except for the performance of the provisions of this Agreement, it being the
intention of Employee to effect a general release of all such claims.  This
release includes any and all claims under any possible legal, equitable,
contract, tort, or statutory theory, including but not limited to any claims
under Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Civil Rights Act of
1991, the Genetic Information Nondiscrimination Act, the Pennsylvania Human
Relations Act, the City of Pittsburgh Human Relations Ordinance, all as amended,
and other federal, state, and local statutes, ordinances, executive orders,
regulations and other laws prohibiting discrimination in employment, the federal
Employee Retirement Income Security Act of 1974, as amended, and state, federal
or local law claims of any other kind whatsoever (including common law tort and
contract claims) arising out of or in any way related to Employee's employment
with EQT. Employee also specifically releases all Releasees from any and all
claims or causes of action for the fees, costs and expenses of any and all
attorneys who have at any time or are now representing her in connection with
this Agreement or in connection with any matter released in this Agreement.


The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company's plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement.  Nothing
in this Agreement prevents a challenge to the validity of the Agreement or
prohibits the filing of a charge or complaint with, or testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
Equal Employment Opportunity Commission.




-6-

--------------------------------------------------------------------------------




Nothing in this Agreement or the Non-Compete Agreement (as amended by Paragraph
3 above) prohibits Employee from: (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation; or (ii) disclosing confidential
information and/or trade secrets when this disclosure is solely for the purpose
of: (a) reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity; (b) working with legal counsel
in order to determine whether possible violations of federal, state, or local
law or regulation exist; or (c) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.


12.     Employee warrants that she has no actions now pending against Releasees
in any court of the United States or any State thereof based upon any acts or
events arising out of or related to her employment with EQT.  Notwithstanding
any other language in this Agreement, the parties understand that this agreement
does not prohibit Employee from filing an administrative charge of alleged
employment discrimination under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or the
Equal Pay Act.  Employee, however, waives her right to monetary or other
recovery should any federal, state or local administrative agency pursue any
claims on her behalf arising out of or relating to her employment with any of
the Releasees.  This means that by signing this Agreement, Employee will have
waived any right she had to obtain a recovery if an administrative agency
pursues a claim on her behalf against any of the Releasees based on any actions
taken by any of the Releasees up to the date of the signing of this Agreement
and the Supplemental Release, and that Employee will have released the Releasees
of any and all claims of any nature arising up to the dates of the signing of
this Agreement and the Supplemental Release. However, nothing in this Agreement
prevents Employee from making any reports to or receiving any awards from the
SEC or OSHA based upon the Employee’s reporting violations of laws or
regulations containing whistleblower provisions.    


13.     Employee agrees that (unless otherwise required by law or legal process
or as permitted by Paragraphs 11 and 12 of this Agreement) she will not,
directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether oral or in writing, whether in tangible format, electronic format, or
otherwise, that might reasonably be construed to be derogatory, critical,
negative or disparaging about EQT (including its business operations and
practices), its past or present officers, administrators, managers, directors,
trustees or employees and/or detrimental towards EQT’s business reputation or
goodwill. Employee likewise shall not cause, assist, solicit or encourage anyone
else to engage in any of the foregoing behavior.


14.     By entering into this Agreement, EQT in no way admits that it or any of
the Releasees has treated Employee unlawfully or wrongfully in any way.  Neither
this Agreement nor the implementation thereof shall be construed to be, or shall
be admissible in any proceedings as, evidence of any admission by EQT or any of
the Releasees of any violation of or failure to comply with any federal, state,
or local law, ordinance, agreement, rule, regulation or order.


15.     Employee expressly warrants that she was advised to consult with an
attorney prior to executing this Agreement.  She acknowledges that she has been
afforded the


-7-

--------------------------------------------------------------------------------




opportunity to consider this Agreement for a reasonable period of time, that she
has carefully read this Agreement, that she understands completely its contents
and that she has executed the same of her own free will, act and deed.


16.     The provisions of this Agreement are severable.  To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


17.     This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


18.     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


19.     Except (i) as provided in the second sentence of this paragraph; (ii)
for the Amended and Restated Indemnification Agreement made as of December 3,
2008 between EQT and the Employee; (iii) any indemnification agreement entered
into among EQM Midstream Services, LLC, EQT Midstream Partners, LP and the
Employee; and (iv) as otherwise expressly set forth in this Agreement, this
Agreement, including the Exhibits attached hereto, contains the entire agreement
between the parties and it supersedes all prior agreements and understandings
(including Paragraph 3 of the Non-Compete Agreement) between EQT and Employee
(oral or written).  Notwithstanding the foregoing, Employee's covenants and
obligations set forth in the Non-Compete Agreement (as amended by Paragraph 3
above), in each case to the extent not inconsistent with this Agreement, remain
in full force and effect.


20.     This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties.


21.     EMPLOYEE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS
ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT SHE IS VOLUNTARILY EXECUTING
AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
INTENDING TO BE LEGALLY BOUND BY IT.


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION
By:   /s/ Charlene Petrelli                                  
Charlene Petrelli
Vice President and
Chief Human Resources Officer




    2/28/2017
Date
 


   /s/ M. Elise Hyland
                    M. Elise Hyland




 


   2/24/2017
Date



-8-

--------------------------------------------------------------------------------






EXHIBIT A


SUPPLEMENTAL RELEASE


I, M. ELISE HYLAND, on behalf of myself, my heirs, representatives, estate,
successors and assigns, do hereby irrevocably and unconditionally release and
forever discharge EQT Corporation, its predecessors, subsidiaries, affiliates,
and benefits plans, and their past, present and future officers, directors,
trustees, administrators, agents and employees, as well as the heirs, successors
and assigns of any of such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all claims, known and unknown,
that I have or may have against any of the Releasees for any acts, practices or
events occurring during the period from the date I signed the Transition
Agreement and General Release (copy attached) up to and including the date I
sign this Supplemental Release. This Supplemental Release includes any and all
claims under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Americans With Disabilities Act, the Family Medical
Leave Act, the Pennsylvania Human Relations Act, the City of Pittsburgh Human
Relations Ordinance, and other federal, state and local statutes, ordinances,
executive orders, regulations and other laws prohibiting discrimination in
employment, the federal Employee Retirement Income Security Act of 1974, and
state, federal or local law claims of any other kind whatsoever, including
common law tort and contract claims and any claims for the fees, costs and
expenses of any and all attorneys who have at any time or are now representing
me in connection with this Supplemental Release or in connection with any matter
released in this Supplemental Release. It is understood, however, that this
release does not include claims regarding performance under the aforementioned
Transition Agreement and General Release or claims which are not subject to
waiver as a matter of law. Nothing herein or in the Transition Agreement and
General Release shall (a) limit or otherwise affect Employee’s ability to
exercise her rights under the Amended and Restated Indemnification Agreement
made as of December 3, 2008 between EQT and the Employee or any indemnification
agreement entered into among EQM Midstream Services, LLC, EQT Midstream
Partners, LP and the Employee, or (b) amend or otherwise modify Employee’s
ability to make a claim under the insurance policies maintained by EQT or its
affiliates for the benefit of directors and officers of EQT and its affiliates.




I understand that nothing in the Transition Agreement and General Release, this
Supplemental Release or the Non-Compete Agreement prohibits me from: (i)
reporting possible violations of federal, state, or local law or regulation to
any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing confidential information and/or trade secrets
when this disclosure is solely for the purpose of: (a) reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity; (b) working with legal counsel in order to determine whether
possible violations of federal, state, or local law or regulation exist; or (c)
filing a complaint or other document in a lawsuit or other proceeding, if such
filing is made under seal. I understand that any disclosure of trade secrets
must be consistent with 18 U.S.C. §1833.


I further understand and agree that the payments and benefits described in the
Transition Agreement and General Release (with the exception of my compensation
for actual time worked


-9-

--------------------------------------------------------------------------------




and compensation for any unused vacation at the time of my termination)
encompass all compensation due and owing to me in connection with my employment
with EQT and my discontinuation of employment with EQT, and that EQT will not be
required to make any further payments to me whatsoever of any kind, including
(but not limited to) any salary, bonus or severance payments, sick leave
benefits, etc.


I acknowledge that I have been provided 21 days to consider this Supplemental
Release, and advised to consult with an attorney about it.


I understand that for a period of seven days following my signing this
Supplemental Release, I may revoke it by delivery of a written notice revoking
same to the office of Charlene Petrelli, EQT Corporation, 625 Liberty Avenue,
Suite 1700, Pittsburgh, PA, 15222.




______________________________________
M. Elise Hyland




______________________________________
Date


-10-

--------------------------------------------------------------------------------







EXHIBIT B


EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and M. Elise Hyland (“Employee”).
WHEREAS, Employee is an employee of EQT who desires to discontinue full-time
employment with EQT but continue employment with EQT on a part-time basis; and
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.
2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).
3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year period in Executive Alternative Work Arrangement employment status, EQT
requests Employee to provide less than 100 hours of service, EQT shall pay
Employee for a minimum of 100 hours of service (regardless of the actual number
of hours of service), with any remaining amount owed payable on the next
regularly scheduled payroll date following the end of the applicable




-11-

--------------------------------------------------------------------------------




one-year period. If either party terminates the Executive Alternative Work
Arrangement prior to the fifth anniversary hereof, no additional compensation
will be paid to Employee pursuant to this Section 3.
4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.
8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of any payments for such awards will be as provided
in the underlying plans, programs or arrangements and is subject to any required
six-month delay in payment if Employee is a “specified employee” under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the time
of Employee’s separation from service, with respect to payments made by reason
of Employee’s separation from service. Nothing in this paragraph 8, or in
paragraph 7, shall prevent (a) the continued vesting of previously granted
long-term incentive awards to the extent the award agreement therefore expressly
contemplates continued vesting while the recipient serves as a member of the
Board of Directors of the Company or an affiliate or (b) grants of non-employee
director awards to an individual solely because such individual serves on the
Board of Directors of the Company or an affiliate. Notwithstanding anything
contained


-12-

--------------------------------------------------------------------------------




herein to the contrary, any special vesting and/or payment provisions applicable
to Employee’s long-term incentive awards pursuant to that certain Amended and
Restated Confidentiality, Non-Solicitation and Non-Competition Agreement between
EQT and Employee dated July 29, 2015 (as amended from time to time, the
“Non-Competition Agreement”) shall apply and be given effect.
9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.
11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time


-13-

--------------------------------------------------------------------------------




Employee. In the event that at any time during the term of this Agreement
Employee does not maintain the required ownership level, Employee shall promptly
notify the Company and increase his or her ownership to at least the required
level. Any failure of Employee to maintain at least the required ownership level
for more than three months during the term of this Agreement shall constitute
and be deemed to be an immediate termination by Employee of his or her Executive
Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination pursuant to Sections 4,
12 or 17 of this Agreement), the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement shall remain in
effect throughout the remainder of that one-year term and for a period of
twenty-four (24) months, in the case of non-competition covenants, and
thirty-six (36) months, in the case of non-solicitation covenants, months
thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of


-14-

--------------------------------------------------------------------------------




federal, state, or local law or regulation to any governmental agency or entity,
or from making other disclosures that are protected under the whistleblower
provisions of federal, state, or local law or regulation.
17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.
18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter shall be heard and decided, and awards, if any, rendered by
a panel of three (3) arbitrators (the “Arbitration Panel”). EQT and the Employee
shall each select one arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”) and AAA shall select a third arbitrator
from the Commercial Panel. Any award rendered by the Arbitration Panel shall be
final, binding and confidential as between the parties hereto and their heirs,
executors, administrators, successors and assigns, and judgment on the award may
be entered by any court having jurisdiction thereof.
19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.It is understood and agreed that upon Employee’s execution of the Transition
Agreement and General Release, Employee had no continuing rights under Section 3
of the Non-Competition Agreement and such section became null and void having no
further force or effect.
21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


-15-

--------------------------------------------------------------------------------




24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written). It is
understood and agreed, however, that the Amended and Restated Indemnification
Agreement made as of December 3, 2008 between EQT and the Employee, any
indemnification agreement entered into among EQM Midstream Services, LLC, EQT
Midstream Partners, LP and the Employee, the Transition Agreement and General
Release, the Supplemental Release and the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.
25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION
By: _______________________________
   __________________________________
Title
   __________________________________
                                 Date
 


   EMPLOYEE
   __________________________________
   Name: M. Elise Hyland
   __________________________________
                                 Date





-16-

--------------------------------------------------------------------------------




EXHIBIT C






-17-

--------------------------------------------------------------------------------





AMENDED AND RESTATED
CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
“Company”), and M. Elise Hyland (the “Employee”). This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 and January
1, 2015 (the “Original Agreement”).
WITNESSETH:
WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company's
agreement to pay the severance benefits described in Section 3 below in the
event that Employee's employment with the Company is terminated in certain
circumstances; and
WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and previously amended and restated as of February 19, 2013 (the “Change of
Control Agreement”);
WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Amended and
Restated Change of Control Agreement (the “Termination Agreement”) being entered
into concurrently herewith, and desire and intend that this Agreement shall
replace and supersede the Change of Control Agreement in its entirety; and
WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:




--------------------------------------------------------------------------------




1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee's employment with the Company. Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses. Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.
Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.


2

--------------------------------------------------------------------------------




Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 2 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his/her


3

--------------------------------------------------------------------------------




employment for Good Reason (as defined below), the Company shall provide
Employee with the following:
(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times the average annual incentive (bonus) payment earned by
the Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date;
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $200,000;
(e) Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the “2009 LTIP”), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and
(f) Subject to Section 14 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).
(g) Subject to Section 14 of this Agreement, all “value driver”-type
performance-based equity awards (i.e., equity awards that may be earned based
the Company’s attainment of one or more threshold performance goals together
with the application of a performance multiplier based on individual
performance, and become vested based on Employee’s continued employment with the
Company through one or more vesting dates) shall be earned based on (i) “target”
levels of performance, if Employee’s termination date occurs before the relevant
performance level has been approved by the Management Development and
Compensation


4

--------------------------------------------------------------------------------




Committee of the Board of Directors (the “Committee”), or (ii) actual levels of
performance, if Employee’s termination date occurs after the relevant
performance level has been approved by the Committee, and in either case, the
number of award shares earned shall immediately become vested and payable as of
the date of termination (for avoidance of doubt, this provision shall supersede
any provision to the contrary contained in any award agreement or program).
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time). The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his/her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.
Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.


5

--------------------------------------------------------------------------------




4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.


6

--------------------------------------------------------------------------------




8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.
9.    Intentionally Omitted.
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division. With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
11.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel shall
render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 10 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
12.    Notification of Subsequent Employment.    Employee shall upon termination
of his/her employment with the Company, as soon as practicable and for the
length of the non-competition period described in Section 1 above, notify the
Company: (i) of the name, address and nature of the business of his/her new
employer; (ii) if self-employed, of the name, address and nature of his/her new
business; (iii) that he/she has not yet secured new employment; and (iv) each
time his/her employment status changes. In addition, Employee shall notify any
prospective employer that this Agreement exists and shall provide a copy of this
Agreement to


7

--------------------------------------------------------------------------------




the prospective employer prior to beginning employment with that prospective
employer. Any notice provided under this Section 12 (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
13.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under (i)
above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
change in control transaction, as determined by the Determination Firm (as
defined in Section 13(b) below). For purposes of this Section 13, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 13, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 13(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year


8

--------------------------------------------------------------------------------




after the year in which the Underpayment is determined to exist, which is when
the legally binding right to such Underpayment arises.
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.
14.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Company, nor its directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by Employee as
a result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of


9

--------------------------------------------------------------------------------




termination; failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, and if such
60-day period begins in one calendar year and ends in the next calendar year,
the payment or benefit shall not be made or commence before the second such
calendar year, even if the release becomes irrevocable in the first such
calendar year. In other words, Employee is not permitted to influence the
calendar year of payment based on the timing of his/her signing of the release.
15.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Original Agreement and the Change of Control
Agreement) and understandings, oral or written. This Agreement may not be
changed, amended, or modified, except by a written instrument signed by the
parties; provided, however, that the Company may amend this Agreement from time
to time without Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Employee.


(Signatures on following page)


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.


EQT CORPORATION                EMPLOYEE


By: /s/ Charlene Petrelli                 /s/ M. Elise Hyland            
M. Elise Hyland
Name: Charlene Petrelli


Title: Vice President &
Chief Human Resources Officer






11